                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Carrie Ann Bell,                                )
                                                )
       Plaintiff,                               )    Case No. 18 C 50208
                                                )
 vs.                                            )
                                                )
Nancy A. Berryhill, Acting                      )   Judge Philip G. Reinhard
Commissioner of Social Security,                )
                                                )
       Defendant.                               )

                                            ORDER

        On April 4, 2019, Magistrate Judge Johnston entered a report and recommendation [15]
that the Commissioner’s motion to dismiss [6] for failure to timely appeal the Appeal Council’s
decision be granted and that this case be dismissed without prejudice. No objection has been
filed and the time for filing objections has passed. The court has reviewed the record and accepts
the report and recommendation. The Commissioner’s motion to dismiss [6] is granted. This
case is dismissed without prejudice. Plaintiff may refile her complaint if the Commissioner,
upon request for an extension of time to file a lawsuit past the 60-day deadline, finds good cause
to extend that deadline. This case is terminated.

Date: 4/19/2019                              ENTER:


                                             __________________________________
                                                United States District Court Judge

                                                                   Electronic Notices. (LC)
